In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated May 6, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affidavits of the defendant’s experts submitted on the motion for summary judgment established that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The plaintiff failed to raise a triable issue of fact on the issue (see, Gaddy v Eyler, 79 NY2d 955). The affidavit submitted by the plaintiffs treating chiropractor in opposition to the motion did not indicate what, if any, objective medical tests were performed to support his conclusion that the plaintiff suffered loss of cervical and thoracic motion (see, Grossman v Wright, 268 AD2d 79; Logarzo v D’Angelis-Hall, 248 AD2d 597; Lincoln v Johnson, 225 AD2d 593, 594).
The plaintiffs remaining contentions are without merit. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.